DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 9-11, 13-14, 16-20, 22-24 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dally (US 9660599).

    PNG
    media_image1.png
    411
    370
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    359
    349
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    358
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    290
    390
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    363
    318
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    387
    277
    media_image6.png
    Greyscale

 	With respect to claim 1, Dally (US 9660599) discloses a pulse generator comprising: a first signal generating arm comprising a first inductor (L) and a plurality of switching elements (fig. 3b elements P5, N5, N6; fig. 2F elements M11, M12, M3-M5, M6-M8; fig. 2E elements M1, K3-K4, M2, K1-K2 and 216-219 ), each arranged to draw current through the first inductor (L); and a controller (205) arranged to activate the plurality of switching elements in a predetermined sequence so as to generate a predetermined pulse waveform at a pulse generator output (RF signal).
With respect to claim 2, Dally (US 9660599) discloses a pulse generator as claimed in claim 1, wherein: the plurality of switching elements (fig. 3b elements P5, N5, N6; fig. 2F elements M11, M12, M3-M5, M6-M8; fig. 2E elements M1, K3-K4, M2, K1-K2 and 216-219 ),  in the first signal generating arm are arranged to draw different amounts of current (i.e. M1 and M2 enabled at different times, one enabled to draw current from voltage source other from voltage sink to ground).
 	With respect to claim 3, Dally discloses a pulse generator as claimed in claim 2, wherein the plurality of switching elements are transistors and the current drawing ability of each transistor is defined by sizing of the transistors (PMOS and NMOS have different sizing).
	With respect to claim 4, Dally discloses a pulse generator as claimed in claim 1, further comprising: a second signal generating arm (fig. 3C first are to bn second arm to bp) comprising a second inductor (L) and a plurality of switching elements (fig. 3b elements P5, N5, N6; fig. 2F elements M11, M12, M3-M5, M6-M8; fig. 2E elements M1, K3-K4, M2, K1-K2 and 216-219 ), each arranged to draw current through the second inductor; and wherein the controller (305) is arranged to activate the plurality of switching elements of the first and second signal generating arms in a predetermined sequence so as to generate a predetermined pulse waveform (bn and bp) as a differential signal between a first pulse generator output on the first signal generating arm and a second pulse generator output on the second signal generating arm.

 	With respect to claim 5, Dally discloses a pulse generator as claimed in claim 4, wherein the controller is arranged to activate switching elements of the first signal generating arm and the second signal generating arm alternately (bp and bn output of phase) so as to produce an oscillating output.
 	With respect to claim 5, Dally discloses a pulse generator as claimed in claim 4, wherein the controller is arranged to activate the switching elements in an order such that current drawn through successive switching elements of each signal arm increases then decreases (Col 7, lines 2-10).
 
 	With respect to claim 9, Dally discloses a pulse generator as claimed in claim 1, further comprising a filter (220) provided on the output to remove unwanted harmonics.
 	With respect to claim 10, Dally discloses a pulse generator as claimed in claim 1, wherein the controller comprises a multiphase clock (reference clock) that generates a clock signal at a plurality of different phases, and wherein the different phases are arranged to drive the switching elements.
 	With respect to claim 11, Dally discloses a pulse generator as claimed in claim 10, wherein each switching element is provided with enable logic (only one of transistors M1 or M2 enabled at a time) that determines its activation and deactivation based on one or more clock phase signals.
	With respect to claim 13, Dally discloses a pulse generator as claimed in claim 11, wherein the enable logic comprises a multiplexer (fig. 2C; 236) which takes a plurality of clock phases as inputs and outputs one or more clock phases selected from among said inputs.
 	With respect to claim 14, Dally discloses a pulse generator as claimed in claim 13, wherein the multiplexer (fig. 2C; 236) takes a plurality of adjacent clock phases as inputs.
	With respect to claim 16, Dally discloses a pulse generator as claimed in claim 10, wherein at least one phase of the multiphase clock generator is used more than once in generating the pulse waveform (Col. 5, line 8-39, referencing the phase used in each of the flip-flops).
 	With respect to claim 17, Dally discloses a pulse generator as claimed in claim 16, wherein each phase of the multiphase clock generator is used in pulse generation on both a positive signal generating arm (fig. 3c bp) and a negative signal generating arm (fig. 3C bn)
 	With respect to claim 18, Dally discloses a pulse generator as claimed in claim 11, wherein the enable logic comprises a polarity input arranged to select between two opposite pulse polarities (positive and negative).
	With respect to claim 19, Dally discloses a pulse generator as claimed in claim 18, further comprising: a second signal generating arm comprising a second inductor (L) and a plurality of switching elements, each arranged to draw current through the second inductor; and wherein the enable logic is arranged to trigger switching elements of the first signal generating arm and second signal generating arm alternately and wherein the polarity input is arranged to swap the alternation pattern ( Col 7, lines 53-55; “However, instead of generating positive digital pulses, two equal-width digital pulse signals, bn and bp, 180-degrees out of phase, are generated relative to the reference clock.”).
 	With respect to claim 20, Dally discloses a pulse generator as claimed in claim 19, wherein the enable logic comprises a multiplexer (227 and 229) which takes a plurality of clock phases as inputs and outputs one or more clock phases selected from among said inputs, and wherein the polarity input (PG) provides the select input to the multiplexers so as to switch the timing of the switching elements.


 	With respect to claim 22, Dally discloses a pulse generator as claimed in claim 11, wherein the enable logic is arranged to define a single pulse shape that spans more than a single clock cycle of the multiphase clock.

 	With respect to claim 23, Dally discloses a pulse generator as claimed in any preceding claim 1, wherein the or each signal generating arm comprises: a plurality of signal generating arms in parallel (between sink and source), all arranged to draw current through the shared inductor (L), wherein at least one of the parallel arms may be enabled or disabled to alter the output power of the pulse generator.
 	With respect to claim 24, Dally discloses a pulse generator as claimed in claim 1, comprising a second signal generating arm that comprises a second inductor (fig. 3C, second part of  335) and a plurality of switching elements (in 215), each arranged to draw current through the second inductor; and wherein the first inductor and the second inductor are separate windings of a transformer (335).
 	With respect to claim 26, Dally discloses a pulse generator as claimed in any preceding claim 1, wherein the first inductor (L) , and optionally second inductor are on-chip inductors.
	With respect to claim 27, Dally produces a method of generating a pulse comprising: activating a plurality of switching elements of a first signal generating arm in a predetermined sequence so as to draw current through a first inductor (L) of the first signal generating arm and thereby generating a predetermined pulse waveform at a pulse generator output.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legrand (US 4087755).


    PNG
    media_image7.png
    320
    484
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    298
    432
    media_image8.png
    Greyscale

	With respect to claim 1, Legrand (US 4087755) discloses a pulse generator comprising: a first signal generating arm comprising a first inductor (68) and a plurality of switching elements (64 -67), each arranged to draw current through the first inductor (68); and a controller (13) arranged to activate the plurality of switching elements in a predetermined sequence so as to generate a predetermined pulse waveform at a pulse generator output (from 70).
	With respect to claim 7, discloses a pulse generator as claimed in any preceding claim 1, wherein the predetermined sequence is arranged to create an approximate Gaussian (from 11) derivative pulse shape.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabelly (US 7265598).


    PNG
    media_image9.png
    203
    413
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    310
    484
    media_image10.png
    Greyscale

 	With respect to claim 1, Kabelly (US 7265598) discloses a pulse generator comprising: a first signal generating arm comprising a first inductor (L1) and a plurality of switching elements (Q1 and Q2), each arranged to draw current through the first inductor (L1); and a controller (outputting at 61 and 64 in figure 1 and U2 of figure 5) arranged to activate the plurality of switching elements in a predetermined sequence so as to generate a predetermined pulse waveform at a pulse generator output (Output).
With respect to claim 2, Kabelly discloses a pulse generator as claimed in claim 1, wherein: the plurality of switching elements,  in the first signal generating arm are arranged to draw different amounts of current.
 

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 9634563).

    PNG
    media_image11.png
    340
    434
    media_image11.png
    Greyscale

	With respect to claim 1, Chen (US 9634563) discloses a pulse generator comprising: a first signal generating arm comprising a first inductor (L) and a plurality of switching elements (21 and 22), each arranged to draw current (IL2) through the first inductor (L); and a controller (450) arranged to activate the plurality of switching elements in a predetermined sequence so as to generate a predetermined pulse waveform at a pulse generator output (Vout2).
With respect to claim 2, Chen discloses a pulse generator as claimed in claim 1, wherein: the plurality of switching elements,  in the first signal generating arm are arranged to draw different amounts of current.

Claim(s) 1-2, 8 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muhammed (US 9450798).

    PNG
    media_image12.png
    351
    419
    media_image12.png
    Greyscale

	With respect to claim 1, fig. 1 of Muhammed (US 9450798) discloses a pulse generator comprising: a first signal generating arm comprising a first inductor (140) and a plurality of switching elements (LSB), each arranged to draw current through the first inductor (140); and a controller (105 and 110) arranged to activate the plurality of switching elements in a predetermined sequence so as to generate a predetermined pulse waveform at a pulse generator output (RFOUT).
With respect to claim 2, Muhammed discloses a pulse generator as claimed in claim 1, wherein: the plurality of switching elements, in the first signal generating arm are arranged to draw different amounts of current.
 	With respect to claim 8, Muhammed discloses a pulse generator as claimed in claim 1 wherein each switching element is connected through the respective inductor to a high voltage rail (Vdd).
	With respect to claim 25, Muhammed discloses a pulse generator as claimed in claim 1 comprising a second signal generating arm (Q) that comprises a second inductor (140) and a plurality of switching elements, each arranged to draw current through the second inductor; wherein the first inductor and the second inductor are formed from a single centre-tapped inductor (140).


Claim(s) 1, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staszewski et al. (US 8675725). 

    PNG
    media_image13.png
    368
    547
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    382
    508
    media_image14.png
    Greyscale

 	With respect to claim 1, fig. 13 of by Staszewski discloses a pulse generator comprising: a first signal generating arm comprising a first inductor (inductor ) and a plurality of switching elements (transistors), each arranged to draw current through the first inductor (inductor); and a controller (from digital control bits) arranged to activate the plurality of switching elements in a predetermined sequence so as to generate a predetermined pulse waveform at a pulse generator output (external).
 	With respect to claim 10, fig. 13 of Staszewski discloses a pulse generator as claimed in claim 1, wherein the controller comprises a multiphase clock (clk2 as shown in fig 14 is a dual phase clock of d1; and d2) that generates a clock signal at a plurality of different phases, and wherein the different phases are arranged to drive the switching elements.
 	With respect to claim 11, fig. 13 discloses a pulse generator as claimed in claim 10, wherein each switching element is provided with enable logic (at and gate) that determines its activation and deactivation based on one or more clock phase signals.

  	With respect to claim 12, fig. 13 and 14  disclose a pulse generator as claimed in 11, wherein the enable logic comprises a one-shot device (1302) driven by two phase signals of the clock (d1 phase and d2 phase).

Claim(s) 1-2, 8 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eliezer et al. (US 7460612).

    PNG
    media_image15.png
    478
    669
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    806
    577
    media_image16.png
    Greyscale

With respect to claim 1, Eliezer et al (USPN 7,460,612), discloses, in Figs. 8, 13 and 14, a pulse generator (Fig. 14; details of 206 and 208 disclosed in Fig. 8 see Col. 18 line 63 to Col. 18 line 9) comprising: 
a first signal generating arm (one of 206 and 208; details disclosed in Fig. 8) comprising a first inductor (RF choke 210, see Col. 18 lines 36-38) and a plurality of switching elements (e.g., at least two of NMOS transistors of one of 120 and 112 of Fig. 8), each arranged to draw current through the first inductor (transistors are connected and operative as claimed); and 
a controller (Fig. 14 lest 206, 208 and 210) arranged to activate the plurality of switching elements in a predetermined sequence so as to generate a predetermined pulse waveform at a pulse generator output (Modulated RF OUT).  
With respect to claim 10, a pulse generator as claimed in claim 1, wherein the controller comprises a multiphase clock that generates a clock signal at a plurality of different phases, and wherein the different phases are arranged to drive the switching elements (202 generating a clock and an inverted clock).  
With respect to claim 11, a pulse generator as claimed in claim 10, wherein each switching element is provided with enable logic that determines its activation and deactivation based on one or more clock phase signals (AND gates of Fig. 8 with multiplexers 214 and 214 of Fig. 14 receiving phase signals via 220).  
With respect to claim 13, a pulse generator as claimed in claim 11, wherein the enable logic comprises a multiplexer (214 with 216) which takes a plurality of clock phases as inputs (LOI, LOI bar, LOQ and LOQ bar input to 214/216) and outputs one or more clock phases selected from among said inputs (output of 214 and output of 216).  
With respect to claim 14, a pulse generator as claimed in claim 13, wherein the multiplexer takes a plurality of adjacent clock phases as inputs (LOI, LOI bar , LOQ and LOQ bar are adjacent signals).  
With respect to claim 15, a pulse generator as claimed in claim 14, wherein the multiplexer outputs at least two adjacent clock phases (output of 214 and output of 216).


Allowable Subject Matter
Claims  21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 15, the closest prior art Dally fails to suggest or disclose wherein the multiplexer outputs at least two adjacent clock phases.
	With respect to claim 21, the closest prior art Dally fails to suggest or disclose a wherein the polarity input is provided directly to one of the first and second signal generating arms and is inverted before being applied to the other of the first and second signal generating arms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849